Case: 16-40778      Document: 00513925352         Page: 1    Date Filed: 03/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40778                                FILED
                                  Summary Calendar                        March 24, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ASTRIT BEKTESHI, also known as Ermir Muhamet Gonxhi, also known as
Erimi Goxhaj, also known as Miri, also known as Billy,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:09-CR-193-2


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Astrit Bekteshi, federal prisoner # 41709-424, is serving a 135-month
prison sentence for conspiring to distribute or possess with the intent to
distribute cocaine, heroin, ecstasy, or marijuana.             He appeals the district
court’s denial of his motion for a sentence reduction under 18 U.S.C.
§ 3582(c)(2) based on Amendment 782 to the United States Sentencing



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40778    Document: 00513925352     Page: 2   Date Filed: 03/24/2017


                                 No. 16-40778

Guidelines, which lowered the base offense levels in the drug quantity table of
U.S.S.G. § 2D1.1(c). Citing Freeman v. United States, 564 U.S. 522, 530 (2011),
Bekteshi argues that the district court erred in finding him ineligible for a
sentence reduction because he was sentenced pursuant to a Federal Rule of
Criminal Procedure 11(c)(1)(C) plea agreement.
      Section 3582(c)(2) grants a district court the discretion to modify a
defendant’s sentence if he “has been sentenced to a term of imprisonment
based on a sentencing range that has subsequently been lowered by the
Sentencing Commission.”      § 3582(c)(2).   However, a defendant sentenced
pursuant to a Rule 11(c)(1)(C) plea agreement may be eligible for a § 3582(c)(2)
reduction only if “the agreement itself employs the particular Guideline
sentencing range applicable to the charged offenses in establishing the term of
imprisonment.” Freeman, 564 U.S. at 540 (Sotomayor, J., concurring).
      Bekteshi’s plea agreement does not call for a sentence “within a
particular Guidelines sentencing range;” provide “for a specific term of
imprisonment—such as a number of months—but also make clear that the
basis for the specified term is a Guidelines sentencing range applicable to the
offense to which the defendant pleaded guilty;” or “explicitly employ a
particular Guidelines sentencing range to establish the term of imprisonment.”
Id. at 538-40; see United States v. Benitez, 822 F.3d 807, 811 (5th Cir. 2016).
Neither is there any indication that the district court based its sentencing
decision on a guideline calculation. See Benitez, 822 F.3d at 811-12; United
States v. Williams, 609 F.3d 368, 373 (5th Cir. 2010). Thus, Bekteshi’s Rule
11(c)(1)(C) sentence was not based on a sentencing range that was lowered by
Amendment 782, and the district court had no authority to reduce his sentence
under § 3582(c)(2). See Benitez, 822 F.3d at 812.




                                       2
    Case: 16-40778    Document: 00513925352     Page: 3   Date Filed: 03/24/2017


                                 No. 16-40778

      Furthermore, contrary to Bekteshi’s assertions, the district court was not
required to provide factual findings or legal conclusions in connection with its
denial of the § 3582(c)(2) motion, see United States v. Evans, 587 F.3d 667, 674
(5th Cir. 2009), or to consider Bekteshi’s eligibility for a sentencing reduction
below the amended guidelines range pursuant to U.S.S.G. § 1B1.10(b)(2)(B),
see Williams, 609 F.3d at 373 & n.25 (considering the effect of that policy
statement only after deeming the sentence to be based on the Sentencing
Guidelines and thus eligible for a § 3582(c)(2) reduction).      In light of the
foregoing, the district court did not abuse its discretion in denying Bekteshi’s
§ 3582(c)(2) motion. See Benitez, 822 F.3d at 811-12. The judgment of the
district court is AFFIRMED.




                                       3